Citation Nr: 1750278	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-10 982	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 31, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1967 to April 1969.  His awards and decorations include the Purple Heart Medal for injuries sustained in combat in Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 30 percent evaluation, effective from July 18, 2007.  

This case was previously before the Board in March 2013 when it was remanded for additional development and a hearing before RO personnel.  At that time, the Board included entitlement to a total disability rating based on individual unemployability (TDIU) as an issue on appeal.  Subsequently, in a December 2016 rating decision, TDIU was granted.  As that is a full grant of the TDIU benefit, and as the Veteran has not expressed disagreement with any aspect of the TDIU grant, it will not be further addressed herein. 

Also in the December 2016 rating decision, the RO granted a 50 percent evaluation for the PTSD, effective May 31, 2016.  Because the assigned evaluation at issue does not represent the maximum rating, the Veteran's higher rating claim remains in appellate status.

The Veteran requested a travel Board hearing.  However, prior to scheduling the hearing, the Veteran withdrew his Board hearing request and instead requested a local DRO hearing.  In November 2016, he was advised by his local representative that there was no sense in having a hearing when the case was in remand status; his representative indicated that the Veteran would not appear for the hearing scheduled in November 2016.  His representative indicated that the Veteran had no desire to have a hearing at that time and that he requested that it be postponed until the Remand "is cleared up."  The Board therefore deems the Veteran's hearing request to be withdrawn.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD was manifested by symptoms productive of no more than occupational and social impairment comparable to reduced reliability and productivity, such as episodes of depressed mood, avoidance, anxiety, sleep disturbance, intrusive thoughts, anger, and hyper vigilance.


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent for PTSD, but no higher, have been met prior to May 31, 2016; a rating in excess of 50 percent is not warranted from May 31, 2016.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)-Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent-Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Prior to 2014, psychiatric examinations frequently include assignment of a GAF score, which was defined by DSM-IV as number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

The Veteran initiated the current appeal by filing a claim in July 2007.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

An October 2007 letter from the Veteran's VA treating provider at the Grand Rapids Outpatient Clinic noted that the Veteran was diagnosed with PTSD directly related to his combat experiences and that he had been treating the Veteran in individual therapy since April 2007.  The Veteran's clinician opined that the Veteran's symptoms were severe, but noted that he had been making great gains.  VA treatment records from April 2007, when he was first referred for mental health evaluation, have been reviewed.

A November 2007 VA treatment record noted severe, untreated PTSD with a GAF of 40 while acknowledging that the Veteran was in therapy and despite the fact that the Veteran reported his symptoms were getting more manageable.  The Veteran described liking to be by himself and that his anger "comes and goes."  He engaged well and was congenial but anxious.  He had limited insight, but no psychosis and his concentration was fair, his memories were intact, although immediate recall and short-term memory was moderately impaired.  He had no suicidal or homicidal ideation.  A March 2008 psychiatry note reported that the Veteran was receptive to group therapy which he would begin attending that week.   

At a May 2008 VA examination, the Veteran reported intrusive thoughts and flashbacks of Vietnam War experiences; a couple of his friends were killed during the TET offensive, sleep disturbance, anxiety, temper problems and some hyper vigilance.  The Veteran reported that he was wounded by a booby trap in the thigh, abdominal muscle, face and hand.  He attended junior college for one semester after the Vietnam War.  He was arrested for DUI in 1991.  

The Veteran reported that he had been married for 37 years with two children and said he gets along with his children, and his wife is involved and supportive.  He was gainfully employed full-time at the post office for the past 10 to 20 years and had lost no time from work in the last 12-month period.  He reported he had trouble hanging onto a job until the last 15 years and that he described temper problems with others on the job, although he did not have any reprimands currently.  He reported he liked to fish and play golf although he described himself as not very social.  

Psychological examination showed appearance to be clean, neatly groomed, and appropriately dressed.  His affect was constricted, good mood, intact to person, time and place.  The Veteran reported trouble staying asleep.  He is able to maintain personal hygiene.  He denied panic attacks and hallucinations.  His memory was good.

The Veteran's subjective symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, perceptions, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and psychological reactivity on exposure to internal or external cue that mobilize or resemble an aspect of the traumatic event.

The examiner stated that the Veteran showed efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollection of the trauma.  He indicated the inability to recall an important aspect of his trauma, feeling of detachment or estrangement from others, and restricted range of affect (e.g., unable to have loving feelings).  The Veteran expressed difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hyper vigilance, and exaggerated startled response.  There were no homicidal or suicidal ideations.  The examiner stated that the Veteran has reduced reliability and reduced productivity in social areas and employment areas due to his PTSD.  The GAF score was 60 over the last 2 years and the frequency, severity and duration of symptoms was described as chronic symptoms of mild to moderate intensity.  The examiner identified the Veteran's tendency to isolate at times, his temper, his sleep problems, and his social problems as impacting his functioning and quality of life.

A letter from VA treating clinician, S.Y., MSW, LMSW, received in November 2008 described the Veteran's symptoms as nightmares, night sweats, flashbacks, restricted range of affect, an exaggerated startle response, extreme difficulty forming any interpersonal relationship of substance, short fuse, road rage, anger management, difficulty internalizing feelings, persistent avoidance of stimuli, trauma and numbing of general responsiveness, difficulty falling asleep and hyper vigilance.

A November 2009 psychiatry note reported that the Veteran had taken a trip with his wife, daughter and 3 children to Washington, D.C. and that it was a "wonderful trip."  The Veteran had also switched shifts at work, getting weekends off by working nights and sleeping during the days.  While his PTSD was still noted to be severe, his GAF was reported as 50.

The Veteran's wife submitted a March 2010 statement describing the Veteran's behavior over the years of their marriage including his bad moods and poor sleep.

Another VA examination was conducted in May 2010.  The Veteran reported he likes to fish and play golf and he does not like going out much.  He reported he has generalized anxiety, but no acute panic attacks in crowds, so he generally avoids it.  The Veteran reported he had been employed with the United States Post Office for 16 years sorting priority mail, but had been attempting to bid off of the job to get a job this is a little bit more isolative and away from people so he has less conflicts.

The examiner described symptoms such as, numbness, intrusive thoughts, survivor guilt of his buddies that died, sleep disturbances, nightmares and hyper vigilance at night but reported that his sleep symptoms have been helped with medication.  He also described recurrent intrusive thoughts and recollections of the traumatic events which occur on a regular basis. Since his last examination, he has been prescribed Mirtazapine 30 mg at bedtime and Quetiapine 200 mg at bedtime, because he has been having a lot of trouble sleeping with hyper vigilance and nightmares from his PTSD.

The examiner stated that the Veteran still has a lot of problems with his PTSD.  For example, he still isolates a little bit, and there is a little bit more marital strain since his last examination in May 2008.  The Veteran reported that marital therapy with VA clinician S.Y. helps as his wife understands his PTSD symptoms.  He reported being still gainfully employed at work.  He has few friends; difficulty making contact and emotional connections with people.

On mental status examination, the examiner observed that the Veteran was alert and oriented times 3; there was no mania; no pressured speech; no evidence of a thought disorder; no delusions; and no homicidal or suicidal ideations.  Dress and hygiene were casual.  

The Veteran's overall social functioning was described as "a bit worse" since the 2008 VA examination due to marital strain requiring therapy, and the examiner noted more psychiatric symptoms because he is not on an antipsychotic.  However, it was noted that his antidepressants help and his capacity for improvement and remission was helped by the fact that he no longer abuses alcohol, although he still drinks at a high level; he is still married; he is still gainfully employed; his is compliant with his medications, and he goes to therapy for PTSD.  His GAF was 50.

A May 2010 psychiatry note reported the Veteran planned to retire in March 2012 at 62.  He reported his PTSD problems remained relatively unchanged.  The GAF was 40.  In April 2011 he changed providers from a psychiatrist to a nurse practitioner.  The nurse practitioner assessed his GAF as 55 when she met with him in May 2011.  He continued to deny suicidal or homicidal ideation.  May 2012 VA outpatient therapy records noted that the Veteran's insight had been improving.  An August 2013 VA outpatient therapy note reported that the Veteran had bought a travel trailer and had taken it camping with him wife.  In November 2013 the Veteran reported to his therapist that he had gone to a reunion with other service members and enjoyed the experience.  In June 2014 his therapist, with whom he had been working since 2007, noted that the Veteran had always responded well to therapy and had been an active participant; however, he noted that the Veteran's PTSD symptoms "appear to be exacerbated at this time."

In May 2016, the VA examiner found that the Veteran experienced moderate social and occupational impairment with persistent depression and alcohol abuse secondary to PTSD.  The examiner observed that the Veteran reported symptoms across all aspects of the disorder, including re-experiencing, avoidance, negative alteration in mood and cognitions, and marked arousal and reactivity.  The Veteran also reported feeling very upset when something reminded him of a stressful military experience, avoiding talking or thinking about or having feelings related to a stressful military experience, avoiding external reminders of a stressful military experience, having strong negative feelings such as fear, horror, anger, guilt, or shame, loss of interest in activities he used to enjoy, feeling distant or cut off from others, trouble experiencing positive or loving feelings, being super alert, watchful, or on guard, feeling jumpy or easily startle, and trouble falling or staying asleep.  Subjective symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he feels his mood is "pretty normal" but then noted that he feels depressed "quite often" describing periods of lack of motivation and isolation.  He noted "I don't want to be around anyone, I don't want to do anything, and I don't like being around people anyways."  The Veteran denied suicidal thoughts, stating "when my time comes I'll die anyway."  The Veteran reported that he struggles with anger at times and can become verbally aggressive and throw things when "I feel backed in a corner and I feel trapped and mad."  He indicated that his anxiety is relatively well controlled and that he has not had panic attacks since he was "younger" but noted that he can "flare up" in crowded or noisy situations, which he therefore tends to avoid.  He reported that he struggles to fall and stay asleep, with nightmares occurring occasionally.  He said he thinks about Vietnam "quite often, there is so many things to remind you" and noted he is still bothered by strong feelings of survivor guilt, noting "you think you did all you could but then you think maybe you could have done more."

On mental status examination, the Veteran was casually dressed and well groomed.  He was alert and fully oriented, displaying no gross memory impairment or attentional difficulties.  He was cooperative with the assessment process, interacting in a pleasant manner.  The examiner noted that the Veteran's mood and affect were subdued with mild anxiety and threatened tearfulness.  His speech was normal in rate and fairly soft in tone.  His thought process was organized with no evidence of formal thought disorder, hallucinations, delusion, mania, or obsessive compulsive features.  The Veteran displayed mild difficulties with ADLs due to mental health issues, but denied suicidal or homicidal or recent panic attack.  The VA examiner opined that the Veteran's functioning remained "relatively stable," noting that the Veteran remains isolative to family interactions and yearly reunions with his former recon team from Vietnam.

The Veteran participated in VA mental health treatment; both inpatient and outpatient, during the appeal period, and the records of this treatment are in the claims file.  Although one provider, his former VA psychiatrist, consistently assessed his GAF scores lower than are described by other providers, including the VA examiners and his VA nurse practitioner who replaced his psychologist, these treatment notes do not reflect symptomatology greater or more severe than those documented at VA examinations.

A review of the claims file reveals that a 50 percent rating is warranted for the Veteran's PTSD throughout the appeal.  While his symptoms have at times been described as less severe (see the 2008 VA examination report), the Board finds that overall, his symptomatology has remained fairly consistent over the appeal, warranting a 50 percent disability rating throughout.  The 50 percent rating contemplates the Veteran's reports of irritability, hyper vigilance, disruption of short-and long-term memory, flattened affect, anxious mood, restricted affect, and social avoidance.  

The Board finds that higher, 70 or 100 percent, ratings are not warranted at any time during the appeal.  The preponderance of the evidence is against a finding that the Veteran's symptoms at any time were of a nature, frequency and severity so as to equate to occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  The evidence shows that the Veteran worked full-time at the post office until 2012, when he retired as he had planned.  Throughout the appeal he has also described supportive relationships with his wife, and relationships (including traveling and vacationing together) with his children and grandchildren, as well as one or two friends.  While he was clearly irritated with work colleagues at times, he denied being written up at work in 2008 for such problems, and he had not missed any work in the last year.  In addition, he worked hard to improve his family relationships in therapy.  Throughout the appeal, he consistently denied suicidal ideation; his speech was never described as intermittently illogical, obscure, or irrelevant; and he denied near continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Further, he was generally found to have good personal appearance and hygiene.  

As the Veteran was involved in relationships with his spouse, children and his grandchildren, exhibited normal speech and thought processes, and was able to maintain his personal hygiene and grooming, the Board determines that the Veteran's symptoms did not more closely approximate a rating in excess of 50 percent at any time during the appeal.

The Board recognizes that one provider, the Veteran's former psychiatrist, frequently noted that the Veteran had a GAF of 40; however, these GAF scores alone do not support a higher rating at any time.  GAF scores are just one factor for consideration with respect to higher ratings.  These GAF scores appear to be inconsistent with the GAF assessments of every other provider, including the VA examiners who assessed the level of severity of his PTSD as well as the nurse practitioner who replaced the psychiatrist (and gave the Veteran a GAF of 55 at one time).  The Board also finds the assessment of this psychiatrist to be less probative and persuasive because the psychiatrist's records noted that the Veteran's PTSD was "untreated" for years despite acknowledging the fact that the Veteran was in PTSD one-on-one therapy and was taking medication for PTSD symptoms.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, with respect to any ratings higher than herein assigned, the preponderance of the evidence is against the claim.  Therefore, that doctrine is not applicable.  See 38 U.S.C.A. Â§ 5107 (b); 38 C.F.R. Â§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (199).


ORDER

Entitlement to an evaluation of 50 percent for posttraumatic stress disorder (PTSD), but no higher, is granted prior to May 31, 2016, subject to the laws and regulations governing the payment of monetary benefits; a rating in excess of 50 percent is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


